Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, dated as of the 1st day of March, 2016 (the
“Agreement”), is made by and between Casella Waste Systems, Inc., a Delaware
corporation with an address of 25 Greens Hill Lane, Rutland, Vermont 05701
(“Company”), and Christopher B. Heald, an individual and a resident of Center
Rutland, Vermont (“Employee”).

WHEREAS, Company is in the business of providing solid waste management,
disposal, resource recovery and recycling services and related businesses; and

WHEREAS, Company and Employee are mutually desirous that Company continue to
employ Employee, and Employee accepts such continued employment, upon the terms
and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, Company and Employee,
intending to be legally bound, do hereby agree as follows:

 

1. Duties.

1.1 During the Agreement Term (as defined below), Employee is the Vice President
of Finance and Chief Accounting Officer (or such other and comparable titles and
positions as shall be given Employee by the Chief Executive Officer of Company),
and shall faithfully perform for Company the duties of said office. Employee
shall have such corporate power and authority as are necessary to perform the
duties of such office and any other office(s) that are so assigned to him.
Employee shall report to the Chief Financial Officer of Company. Employee shall
devote substantially all of his business time and effort to the performance of
his duties hereunder, shall use all reasonable efforts to advance the best
interests of Company and shall not engage in outside business activities which
materially interfere with the performance of his duties hereunder; provided,
however, that, subject to Sections 5 and 6 below, nothing in this Agreement
shall preclude Employee from devoting reasonable periods required for
participating in professional, educational, philanthropic, public interest,
charitable, social or community activities.

The duties to be performed by Employee hereunder shall be performed primarily in
Rutland, Vermont, subject to reasonable travel requirements on behalf of
Company.

2. Agreement Term. Company hereby employs Employee, and Employee hereby accepts
such employment, for an initial term (“Initial Term”) commencing March 1, 2016
and ending on the first anniversary of such date, unless sooner terminated in
accordance with the provisions of Section 4. The term of this Agreement shall be
automatically extended for an additional year at the expiration of the Initial
Term or any succeeding term (such Initial Term and any succeeding terms being
hereinafter referred to as “Agreement Term”), unless terminated by Company or
Employee pursuant to the terms of Section 4 of this Agreement.

 

3. Compensation and Expenses.

3.1 Base Salary. Subject to the next sentence of this Section 3.1.1, Employee
shall be compensated at the annual rate of One Hundred Ninety-Two Thousand and
Five Hundred Dollars



--------------------------------------------------------------------------------

($192,500) (“Base Salary”), payable on a bi-weekly basis in accordance with
Company’s standard payroll procedures. The Base Salary will be subject to annual
reviews in accordance with Company policy. Such reviews shall form the basis for
any increase in Base Salary.

3.2 Incentive Compensation. In addition to the Base Salary, on an annual basis,
subject to annual reviews in accordance with Company policy, and also subject to
the overall performance of Company, Employee shall be eligible but not
guaranteed to receive a bonus (“Bonus”) consisting of (i) a cash bonus of up to
fifty percent (50%) of Employee’s Base Salary, (ii) issuance of additional stock
options, restricted stock units (“RSUs”) or performance-based stock units
(“PSUs”) of Company or (iii) a combination of cash, stock options, RSUs and/or
PSUs in an amount to be determined after the conclusion of each fiscal year of
Company during the Agreement Term in the sole discretion of the Compensation
Committee of the Board (the “Compensation Committee”). Should a cash Bonus be
payable to Employee, it will be payable no later than 2 1⁄2 months after the end
of the later of the Employer’s fiscal year or Employee’s taxable year to which
the Bonus relates.

3.3 Business Expenses. Upon submission of appropriate invoices or vouchers,
Company shall pay or reimburse Employee for all reasonable and necessary
expenses actually incurred or paid by him during the Agreement Term in the
performance of his duties hereunder.

3.4 Participation in Benefit Plans. Subject to each plan’s Employee eligibility
and contribution requirement, Employee shall be entitled to continue to
participate in any health benefit or other employee benefit plans available to
Company’s senior executives as in effect from time to time, including, without
limitation, any qualified or non-qualified pension, profit sharing and savings
plans, any death and disability benefit plans, any medical, dental, health and
welfare plans and any stock purchase programs, on terms and conditions at least
as favorable as provided to other senior executives of Company, to the extent
that he may be eligible to do so under the applicable provisions of any such
plan and applicable law. Following the termination of Employee hereunder or, if
later, the expiration of any Severance Benefit Term (as defined in
Section 4.4.1(e)), Employee and his eligible dependents shall be eligible for
health care continuation under the Consolidated Omnibus Reconciliation Act of
1985 (“COBRA”) to the extent authorized by law and at Employee’s own cost.

3.5 Vacation. Employee shall be entitled to four (4) weeks of annual vacation
and shall be subject to the Company’s standard holiday schedule. Unused vacation
shall not be carried over into any subsequent year during the Agreement Term.
Company shall have no obligation to pay Employee for any unused vacation, except
as provided by applicable law.

3.6 Fringe Benefits and Perquisites. Employee shall be entitled to any fringe
benefits and perquisites that are generally made available to senior executives
of Company from time to time and that are approved by the Compensation
Committee.

4. Termination. Employee’s employment hereunder may be terminated only under the
following circumstances:

4.1 Death. Employee’s employment hereunder shall terminate upon his death, in
which event Company shall pay to Employee’s written designee or, if he has no
written designee,

 

2



--------------------------------------------------------------------------------

to his spouse or, if he leaves no spouse and has no written designee, to his
estate, (i) Severance, payable in a lump sum within sixty (60) days of the date
of Employee’s death, (ii) the Acceleration Payment, payable in a lump sum within
sixty (60) days of the date of Employee’s death, and (iii) all reasonable
expenses actually incurred or paid by Employee in the performance of his duties
hereunder prior to the date of death.

4.2 Disability. Company may terminate Employee’s employment hereunder if (i) as
a result of Employee’s incapacity due to physical or mental illness, Employee
shall have been absent from his duties hereunder on a full-time basis for an
aggregate of one hundred eighty (180) consecutive or non-consecutive business
days in any twelve (12) consecutive-month period and (ii) within ten (10) days
after written notice of termination hereunder is given by Company, Employee
shall not have returned to the performance of his duties hereunder on a
full-time basis. The determination of incapacity or disability under the
preceding sentence shall be made in good faith by Company based upon information
supplied by a physician selected by Company or its insurers and reasonably
acceptable to Employee or his legal representative. During any period that
Employee fails to perform his duties hereunder as a result of incapacity due to
physical or mental illness (the “Disability Period”), Employee shall continue to
receive his full Base Salary hereunder until his employment is terminated
pursuant to this Section 4.2, provided that amounts payable to Employee shall be
reduced by the sum of the amounts, if any, paid to Employee during the
Disability Period under any disability benefit plans of Company. If Employee is
terminated pursuant to this Section 4.2, Company shall pay or provide to
Employee (or his legal representative): (i) Severance, payable as described in
Section 4.4.1(c), (ii) the Acceleration Payment, payable as described in
Section 4.4.1(a), (iii) Severance Benefits for the Severance Benefit Term, and
(iv) all reasonable expenses actually incurred or paid by Employee in the
performance of his duties hereunder prior to the date of termination due to
disability.

4.3 Termination by Company.

4.3.1 Termination by Company for Cause. Company shall have “Cause” to terminate
Employee’s employment hereunder upon Employee (A) being convicted of a crime
involving Company (other than pursuant to actions taken at the direction or with
the approval of the Board), (B) having engaged in (1) willful misconduct which
has a material adverse effect on Company, (2) willful or gross neglect or
behavior which has a material adverse effect on Company, (3) fraud,
(4) misappropriation or (5) embezzlement in the performance of his duties
hereunder, or (C) having breached in any material respect the material terms and
provisions of this Agreement and failed to cure such breach within fifteen
(15) days following written notice from Company specifying such breach. In the
event Employee’s employment is terminated by Company for “Cause”, Employee shall
be entitled to continue to receive Base Salary accrued but unpaid and expenses
incurred but not repaid to Employee, in each case only until the effective date
of such termination.

4.3.2 Termination by Company other than for Cause. In the event Employee’s
employment is terminated by Company other than for Cause, Employee shall be
entitled to (i) Severance, payable as described in Section 4.4.1(c), (ii) the
Acceleration Payment, payable as described in Section 4.4.1(a), (iii) Severance
Benefits for the Severance Benefit Term, and (iv) the accelerated vesting at the
time of termination of any stock options or equity grants (such as RSUs, with
respect to which payment also shall be made upon such vesting) issued by Company
to Employee, provided that the accelerated vesting will only accelerate payment
under clause (iv) where permitted by Section 409A (as defined below).

 

3



--------------------------------------------------------------------------------

4.4 Termination by Employee.

4.4.1 Definitions. For purposes of this Agreement, the following terms shall
have the respective meanings set forth below:

(a) “Acceleration Payment” means an amount in cash equal to the value of (i) any
Base Salary accrued but unpaid prior to the date of termination, (ii) any Bonus
relating to the prior fiscal year which, as of the date of termination, had been
determined by Company pursuant to Section 3.2 but not yet paid prior to the date
of termination and (iii) any vacation accrued but unused prior to the date of
termination. The Acceleration Payment due under (i) shall be payable in a lump
sum immediately upon Employee’s termination, and the Acceleration Payment due
under (ii) and (iii) (the “Contingent AP Amounts”) shall be payable in a lump
sum within sixty (60) days of the date of Employee’s termination, subject, in
the case of the Contingent AP Amounts only, to Sections 11 and 20. The
Acceleration Payment due under (i) is not “deferred compensation” within the
meaning of Section 409A (as defined below) and the Contingent AP Amounts are
intended to, and shall be construed to, fit within the short-term deferral
exception to Section 409A.

(b) “Good Reason” means the occurrence of one or more of the following
conditions: the assignment to Employee of any duties inconsistent with his
status as Vice President of the Company, a material adverse alteration in the
nature or status of his responsibilities from those provided herein or the
transfer of a significant portion of such responsibilities to one or more third
persons, a material diminution in Employee’s base compensation, or a material
change in the geographic location at which the employee must perform services
for the Company; provided that Employee has given Company notice within ninety
(90) days of the initial existence of the condition, Company has not remedied
the condition within thirty (30) days after receiving such notice and Employee
actually terminates within one hundred eighty (180) days of the initial
existence of such condition.

(c) “Severance” means the sum of: (i) one (1) times the highest annual Base
Salary that was paid to Employee at any time prior to termination by Employee
for Good Reason or prior to when Employee’s employment is terminated by Company
other than for “Cause” or by reason of Death or Disability and (ii) a one
(1) time payment of fifty percent (50%) of the highest Base Salary used in
clause (i). Severance due under (i) shall be paid bi-weekly in accordance with
Company payroll procedures, commencing within sixty (60) days of Employee’s
termination, and Severance due under (ii) shall be paid in a lump sum within
sixty (60) days of the date of Employee’s termination, in all cases subject to
Section 11 and, to the extent applicable, Section 20, and less applicable
Employee payroll deductions. Severance payable under clause (i) is intended to,
and shall be construed to, fit within the short-term deferral and separation pay
exceptions to Section 409A to the maximum permissible extent and each
installment payment thereof shall be treated as a separate payment. Severance
payable under clause (ii) is intended to, and shall be construed to, fit within
the short-term deferral exception to Section 409A.

 

4



--------------------------------------------------------------------------------

(d) “Severance Benefits” means, should Employee be eligible for and elect to
receive continued group medical and dental insurance through COBRA, that Company
and Employee shall each continue to pay their respective portions of the
premiums for such benefits as would be applicable to active and similarly
situated employees of Company. The Severance Benefits are intended to, and shall
be construed to, fit within the short-term deferral and separation pay
exceptions to Section 409A to the maximum permissible extent and each
installment thereof shall be treated as a separate payment for purposes of
Section 409A.

(e) “Severance Benefit Term” means twelve (12) months from the date Employee
terminates his employment for Good Reason, or Employee’s employment is
terminated by Company other than for Cause or by reason of Disability; provided
however that Company’s obligation to provide Severance Benefits (i) shall
terminate upon Employee becoming eligible for coverage under the medical
benefits program of a subsequent employer and (ii) shall not be construed to
extend any period of continuation coverage (e.g., COBRA) required by U.S.
federal law.

(f) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, and
the regulations issued thereunder, as each may be amended from time to time.

4.4.2 Termination by Employee for Good Reason. At the election of Employee,
Employee may terminate his employment for Good Reason immediately upon written
notice to Company; provided, however, that Employee must make such election to
terminate his employment for Good Reason within ninety (90) days of his becoming
aware of the occurrence of such event that qualifies as Good Reason under
Section 4.4.1(b) of this Agreement. If during the Agreement Term Employee’s
employment is terminated by Employee for Good Reason, Employee shall be entitled
to receive from Company (i) Severance, payable as described in Section 4.4.1(c),
(ii) the Acceleration Payment, payable as described in Section 4.4.1(a),
(iii) Severance Benefits for the Severance Benefit Term and (iv) the accelerated
vesting at the time of termination of any stock options or equity grants (such
as RSUs, with respect to which payment also shall be made upon such vesting)
issued by Company to Employee, provided that the accelerated vesting will only
accelerate payment under clause (iv) where permitted by Section 409A.

4.4.3 Termination by Employee for other than Good Reason. Upon forty five
(45) days’ prior written notice, Employee may terminate his employment with
Company other than for Good Reason. If Employee voluntarily terminates his
employment with Company other than for Good Reason, no further payment shall be
due Employee pursuant to Sections 3 or 4 above (other than payments for accrued
and unpaid Base Salary and expenses incurred but not previously paid to
Employee, in each case prior to such termination), however the indemnification
provisions pursuant to Section 10 hereof shall survive any termination of
employment of Employee hereunder.

4.5 Effect of Termination on Certain Obligations. No termination of the
employment of Employee by either Company or Employee, whether for Good Reason or
without Cause or for Cause, shall terminate, affect or impair any of the
obligations or rights of the parties set forth in Sections 4, 5, 6, 7, 8, 10 and
21 of this Agreement, all of which obligations and rights shall survive any
termination of employment of Employee hereunder.

 

5



--------------------------------------------------------------------------------

5. Covenant Not to Disclose Confidential Information. During the Agreement Term,
and at all times thereafter, Employee acknowledges that during the course of his
affiliation with Company he has or will have access to and knowledge of certain
information and data which Company considers confidential and/or proprietary and
the release of such information or data to unauthorized persons would be
extremely detrimental to Company. As a consequence, Employee hereby agrees and
acknowledges that he owes a duty to Company not to disclose, and agrees that
without the prior written consent of Company, at any time, either during or
after his employment with Company, he will not communicate, publish or disclose,
to any person anywhere, or use, any Confidential Information (as hereinafter
defined), except as may be necessary or appropriate to conduct his duties
hereunder, provided Employee is acting in good faith and in the best interest of
Company. Employee will use all reasonable efforts at all times to hold in
confidence and to safeguard any Confidential Information from falling into the
hands of any unauthorized person and, in particular, will not permit any
Confidential Information to be read, duplicated or copied. Employee will return
to Company all Confidential Information in Employee’s possession or under
Employee’s control when the duties of Employee no longer require Employee’s
possession thereof, or whenever Company shall so request, and in any event will
promptly return all such Confidential Information if Employee’s employment with
Company is terminated for any or no reason and will not retain any copies
thereof. For purposes hereof, the term “Confidential Information” shall mean any
information or data used by or belonging or relating to Company whether
communication is verbal or in writing that is not known generally to the
industry in which Company is or may be engaged, including without limitation,
any and all trade secrets, proprietary data and information relating to
Company’s business and products, intellectual property, patents, or
copyrightable works, price list, customer lists, processes, procedures or
standards, know-how, manuals, business strategies, records, drawings,
specifications, designs, financial information, whether or not reduced to
writing, or information or data which Company advises Employee should be treated
as Confidential Information.

6. Covenant Not to Compete and Non-Solicitation and Non-Disparagement. Employee
acknowledges that he, at the expense of Company, has been and will be specially
trained in the business of Company, has established and will continue to
establish favorable relations with the customers, clients and accounts of
Company and will have access to trade secrets of Company. Therefore, in
consideration of the compensation paid Employee hereunder, and of such training
and relations and to further protect trade secrets, directly or indirectly, of
Company, Employee agrees that during the term of his employment by Company, and
for a period of one (1) year from and after the voluntary or involuntary
termination of such employment for any or no reason, he will not, directly or
indirectly, without the express written consent of Company:

(a) own or have any interest in or act as an officer, director, partner,
principal, employee, agent, representative, consultant or independent contractor
of, or in any way assist in, any business located in or doing business in the
United States of America or Canada in any area within one hundred (100) miles of
any facility of Company during the term of Employee’s employment, by Company,
which is engaged, directly or indirectly, in (i) the solid waste processing,
disposal and management business, (ii) the utilization of recyclable materials
business or (iii) any other business Company is engaged in or proposes to engage
in on the date this Agreement, or subsequently, at the date of termination of
this Agreement, including, without limitation, businesses in the nature of, or
relating to, sustainability programs, waste reduction, the creation of power or
fuels out of waste, landfill gas to energy or gasification businesses, waste

 

6



--------------------------------------------------------------------------------

water treatment facilities (the businesses described in clauses (a)(i), (ii) and
(iii) are collectively referred to as the “Competitive Businesses”); provided,
however, that notwithstanding the above, Employee may own, directly or
indirectly, solely as an investment, securities of any such person which are
traded on any national securities exchange or NASDAQ if Employee (A) is not a
controlling person of, or a member of a group which controls, such person and
(B) does not, directly or indirectly, own 5% or more of any class of securities
of such person;

(b) solicit clients, customers (who are or were customers of Company, or were
prospects to be customers of Company, within the twelve (12) months prior to
termination) or accounts of Company for, on behalf of or otherwise related to
any such Competitive Businesses or any products related thereto; or

(c) solicit, employ or in any manner influence or encourage any person who is or
shall be in the employ or service of Company to leave such employ or service.

Furthermore, the terms of this covenant not to compete shall be enforceable
against Employee only to the extent that after termination of Employee’s
employment, Company continues to pay Employee any and all Severance Benefits,
Severance and the Acceleration Payment as required under Section 4 of this
Agreement. Furthermore, if any court determines that the covenant not to
compete, or any part thereof, is unenforceable because of the duration of such
provision or the geographic area or scope covered thereby, such court shall have
the power to reduce the duration, area or scope of such provisions and, in its
reduced form, such provision shall then be enforceable and shall be enforced.

7. Assignment of Inventions and Work. Employee hereby agrees to disclose in
writing to Company any inventions or copyrightable works (“Inventions or
Works”), which are conceived, made, discovered, written or created by Employee,
alone and/or in combination with others, during Employee’s employment with
Company, and that Employee will, voluntarily and without additional
consideration, assign Employee’s rights and title to such Inventions or Works to
Company. This assignment of Inventions or Works relates only to Inventions or
Works which are directly related to the businesses of Company.

8. Specific Performance. Recognizing that irreparable damage will result to
Company in the event of the breach or threatened breach of any of the foregoing
covenants and assurances by Employee contained in Sections 5, 6 or 7 hereof, and
that Company’s remedies at law for any such breach or threatened breach will be
inadequate, Company and its successors and assigns, in addition to such other
remedies which may be available to them, shall be entitled to an injunction,
including a mandatory injunction, to be issued by any court of competent
jurisdiction ordering compliance with this Agreement or enjoining and
restraining Employee, and each and every person, firm or company acting in
concert or participation with him, from the continuation of such breach.

9. Potential Unenforceability of Any Provision. Employee acknowledges and agrees
that he has had an opportunity to seek advice of counsel in connection with this
Agreement. If a final judicial determination is made that any provision of this
Agreement is an unenforceable restriction against Employee or Company, the
provisions hereof shall be rendered void only to the extent that such judicial
determination finds such provisions unenforceable, and such unenforceable

 

7



--------------------------------------------------------------------------------

provisions shall automatically be reconstituted and became a part of this
Agreement, effective as of the date first written above, to the maximum extent
in favor of Company (in the case of an Employee breach) or Employee (in the case
of a Company breach) that is lawfully enforceable. A judicial determination that
any provision of this Agreement is unenforceable shall in no instance render the
entire Agreement unenforceable, but rather the Agreement will continue in full
force and effect absent any unenforceable provision to the maximum extent
permitted by law.

10. Indemnification. Company agrees that, except as limited by Company’s
Certificate of Incorporation or By-Laws (as either or both may be amended from
time to time), or applicable law, Company shall indemnify Employee (and promptly
advance expenses as may be required) to the fullest extent permitted by
applicable law in effect on the date hereof and to such greater extent as
applicable law may thereafter from time to time permit. Employee shall be
entitled to this indemnification if by reason of his employment or by any reason
of anything done or not done by Employee in any such capacity he is or is
threatened to be made, a party to any threatened, pending, or completed
Proceeding (as defined herein). Employee will be indemnified to the full extent
permitted by applicable law against expenses, judgments, penalties, fines and
amounts paid in settlement (including all interest assessments and other charges
paid or payable in connection with or in respect of such expenses, judgments,
fines, penalties or amounts paid in settlement) actually and reasonably incurred
by him or on his behalf in connection with such Proceeding or any claim, issue
or matter therein, if he acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of Company, and, with
respect to any criminal Proceeding, had no reasonable cause to believe his
conduct was unlawful. “Proceeding” includes any threatened, pending, or
completed claim, action, suit, arbitration, alternate dispute resolution
mechanism, administrative hearing, appeal, inquiry or investigation, whether
civil, criminal, administrative, arbitrative, investigative, or other (whether
instituted by Company or any other party), or any inquiry or investigation that
Employee in good faith believes might lead to the institution of any such
action, suit or proceeding whether civil, criminal, administrative,
investigative, or other, including any action, suit arbitration, alternate
dispute resolution mechanism, administrative hearing, appeal, or any inquiry or
investigation pending on or prior to the date hereof or initiated by Employee to
enforce his rights under this indemnification section of this Agreement. This
indemnification and the advancement of expenses shall include attorney’s fees
and other reasonable expenses incurred by Employee pursuant to this clause. In
the event that there is a potential conflict of interest between Employee and
Company, Employee may select his own counsel (and still be entitled to the
benefit of this indemnification). Employee must submit written requests for
payment pursuant to the Section 10 within one hundred twenty (120) days after
Employee incurs any expenses or other amounts under this Section 10. Payment or
reimbursement shall be governed by Section 20. This indemnification clause shall
survive the termination of this Agreement.

11. General Release. Employee recognizes, understands and agrees that the
provision of this Agreement by Company, and its terms of employment, as well as
its terms of Severance, Severance Benefits and Contingent AP Amounts are
generous and extraordinary, and that in consideration thereof, Employee agrees
in this Agreement that in advance of and as a condition to the receipt of such
Severance Benefits, Severance and Contingent AP Amounts, if any, Employee will
execute a General Release in a form mutually satisfactory to Company and
Employee, but in any case, including appropriate releases for all claims or
demands Employee may have against Company, including, without limitation, claims
or demands for violation of any laws, rules,

 

8



--------------------------------------------------------------------------------

regulations, orders or decrees established to protect the rights of employees
pursuant to anti-discrimination laws and including all protections required by
law to be afforded to Employee relative to the execution and revocation of such
a General Release. Employee understands and agrees that no Severance Benefits,
Severance, or Contingent AP Amounts will be made to Employee unless, and until
Employee and Company execute such a General Release, and Employee’s rights to
revoke such General Release have expired or have been extinguished as a matter
of law. Such General Release must be executed and submitted to Company within
sixty (60) days following termination of employment. Payment of amounts exempt
from Section 409A shall be made (or shall begin, as the case may be) immediately
upon the expiration of the revocation period, as shall the payment of any
amounts that constitute “deferred compensation” within the meaning of
Section 409A (subject to any delay under Section 20 and also provided that if
the sixty (60) day period ends in the calendar year subsequent to the year
containing the termination of employment, the payment of deferred compensation
shall not be made or begin earlier than the first business day in that
subsequent year).

12. Corporate Authority. Company represents and warrants to Employee that
(a) Company has all necessary power and authority to enter into, and be bound by
the terms of, this Agreement, (b) the execution, delivery, and performance of
the undertakings contemplated by the Agreement have been duly authorized by
Company, and (c) this Agreement shall be a legal, valid and binding obligation
of Company, enforceable against Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting the enforcement of
creditors rights generally.

13. Notice. Any notice or other communication hereunder shall be in writing and
shall be mailed or delivered to the respective parties hereto as follows:

 

  (a) If to Company:

Casella Waste Systems, Inc.

25 Greens Hill Lane

Rutland, VT 05701

Attention: Senior Vice President and General Counsel

 

  (b) If to Employee:

Christopher B. Heald

Vice President of Finance and Chief Accounting Officer

25 Greens Hill Lane,

Rutland, VT 05701

The addresses of either party hereto above may be changed by written notice to
the other party.

14. Amendment; Waiver. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended and the terms of covenants hereof may be waived,
only by written instrument executed by the party against whom such modification
or waiver is sought to be enforced. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in anyone or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant in this Agreement.

 

9



--------------------------------------------------------------------------------

15. Benefit and Binding Effect. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of Company, but shall be personal to
and not assignable by Employee. The obligations of Company hereunder are
personal to Employee or where applicable to his spouse or estate, and shall be
continued only so long as Employee shall be personally discharging his duties
hereunder. Company may assign its rights, together with its obligations, to any
corporation which is a direct or indirect wholly-owned subsidiary of Company;
provided, however, that Company shall not be released from its obligations
hereunder without the prior written consent of Employee, which consent shall not
be unreasonably withheld.

16. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
VERMONT REGARDLESS OF THE LAWS THAT MIGHT BE APPLICABLE UNDER PRINCIPLES OF
CONFLICTS OF LAW.

17. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

18. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

19. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof, superseding all
negotiations, prior discussions and preliminary agreements. No subsequent
modifications may be made to this Agreement except by signed writing of the
parties.

20. Compliance with Section 409A.

Payments and benefits under this Agreement are intended to be exempt from
Section 409A to the maximum possible extent and, to the extent not exempt, are
intended to comply with the requirements of Section 409A. The provisions of this
Agreement shall be construed in a manner consistent with such intent.

With respect to any “deferred compensation” within the meaning of Section 409A
that is payable or commences to be payable under this Agreement solely by reason
of Employee’s termination of employment, such amount shall be payable or
commence to be payable as soon as, and no later than, Employee experiences a
“separation from service” as defined in Section 409A, subject to Section 11 of
the Agreement and subject to the six-month delay described below, if applicable.
In addition, nothing in the Agreement shall require Company to, and Company
shall not, accelerate the payment of any amount that constitutes “deferred
compensation” except to the extent permitted under Section 409A.

If Employee is a “Specified Employee” within the meaning of Section 409A at the
time his employment terminates and any amount payable to Employee by virtue of
his separation from service constitutes “deferred compensation” within the
meaning of Section 409A, any

 

10



--------------------------------------------------------------------------------

such amounts that otherwise would be payable during the first six months
following separation from service shall be delayed and accumulated for a period
of six months and paid in a lump sum on the first day of the seventh month.
Amounts exempt from Section 409A shall not be so delayed. The Contingent AP
Amounts, Severance and Severance Benefits described in Section 4.4.1 of the
Agreement are intended to, and shall be construed to, fit within the short-term
deferral and separation pay exceptions to Section 409A to the maximum
permissible extent and each installment thereof shall be treated as a separate
payment for such purposes.

Any reimbursements or in-kind benefits provided to Employee shall be
administered in accordance with Section 409A, such that: (a) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during one
year shall not affect the expenses eligible for reimbursement or the in-kind
benefits provided in any other year; (b) reimbursement of eligible expenses
shall be made on or before December 31 of the year following the year in which
the expense was incurred; and (c) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or to exchange for another benefit.

 

21. AGREEMENT TO ARBITRATE.

The undersigned parties agree that any disputes that may arise between them
(including but not limited to any controversies or claims arising out of or
relating to this Agreement or any alleged breach thereof, and any dispute over
the interpretation or scope of this arbitration clause) shall be settled by
arbitration by a single arbitrator agreed to by the parties, or if one cannot be
agreed to by the parties, then by a three (3) person arbitration panel which is
selected by the party of the first party, the second member chosen by the party
of the second party, and the third member being selected by the first two
arbitrators as previously selected by the parties. The arbitrator(s) shall
administer the arbitration in accordance with the American Arbitration
Association, Commercial Arbitration Rules, and judgment on the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. No
party shall be entitled to punitive, consequential or treble damages. The
arbitrator(s) selection process shall be concluded by the parties within sixty
(60) days of a party’s Notice of Arbitration.

ACKNOWLEDGMENT OF ARBITRATION PURSUANT TO 12 V.S.A. § 5651 et seq. THE PARTIES
HERETO ACKNOWLEDGE THAT THIS DOCUMENT CONTAINS AN AGREEMENT TO ARBITRATE. AFTER
SIGNING THIS DOCUMENT EACH PARTY UNDERSTANDS THAT HE WILL NOT BE ABLE TO BRING A
LAWSUIT CONCERNING ANY DISPUTE THAT MAY ARISE WHICH IS COVERED BY THIS
ARBITRATION AGREEMENT EXCEPT AS PROVIDED IN THIS PARAGRAPH OR UNLESS IT INVOLVES
A QUESTION OF CONSTITUTIONAL LAW OR CIVIL RIGHTS. INSTEAD EACH PARTY HAS AGREED
TO SUBMIT ANY SUCH DISPUTE TO AN IMPARTIAL ARBITRATOR.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, all parties have set their hand and seal to this Agreement
and Acknowledgement of Arbitration pursuant to 12 V.S.A. § 5651 et seq. as of
the dates written below:

 

     Christopher B. Heald Witness:  

/s/ Edmond R. Coletta

  

/s/ Christopher B. Heald

Date:   3/4/16    Date:   3/4/16      CASELLA WASTE SYSTEMS, INC. Witness:  

/s/ Edmond R. Coletta

   By:  

/s/ John W. Casella

Date:   3/4/16    Name:   John W. Casella      Date:   March 4, 2016

 

12